Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Extensions, Inc. (the “Company”) on Form 10-Q for the period ended September 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Crawford Shaw, the Chief Executive Officer of the Company hereby certify as of the date hereof, solely for purposes of 18 U.S.C.Section 1350,as adoptedpursuant to Section 906 of theSarbanes-OxleyAct of 2002,that, to the best of my knowledge: (i) the Quarterly Report on Form 10-Q of the Company for the periodended September 30, 2008, as filed with the Securities and ExchangeCommission on the date hereof (the "Report") fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) theinformationcontained in the Report fairlypresents,in all material respects, the financial condition and results of operations of the Company. Date: November 14, By: /s/ Crawford Shaw Name: Crawford Shaw Title: Chief Executive Officer
